DETAILED ACTION
Claims 1-14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 8 recites the limitations “accepting a reservation request including a usage condition of the plurality of resources”, “setting a usage reservation according to the usage condition to a first resource predetermined”, “re-setting the usage reservation to a second resource being different from the first resource when the first resource predetermined becomes unavailable”, “wherein in the re-setting step, when a resource capacity of the second resource is insufficient for the usage reservation to be re-set, the usage condition is changed and then the usage reservation to the second resource is re-set”. These recited steps, under the broadest reasonable interpretation, cover performance of the steps in human mind. For example, “accepting a reservation request”, “setting a usage reservation”, “re-setting the usage reservation”, “change the usage condition” in the context of the claim encompasses a user making a manual performing those steps. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract idea. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim does not recite any additional element to integrate the abstract idea into a practical application. Therefore, the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The patent is not patent eligible.
Claims 9-14 are also rejected under 35 U.S.C. 101 as non-statutory for at least the reason stated above. The claims are dependent on claim 8 but do not add any feature or subject matter that would solve the non-statutory deficiencies of claim 1. For instance, claims 9-14 recite additional steps which are also can be performed in human mind, and fail to make the claims any less abstract and thus are not additional to the abstract idea. Claims 9-14 do not add any steps or elements, when considered both individually and as a combination, that would convert claim 1 into patent-eligible subject matter.
Therefore, claims 8-14 are not drawn to pattern-eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 8, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al. (JP 2004302918 A – cited in the IDS) in view of Yusuke et al. (JP 2005234537 A – cited in the IDS).

As to claim 1, Masahiro teaches a resource reservation management device in a resource sharing system in which a plurality of resources are shared by a plurality of user terminals (abstract, paragraphs [0022]-[0023]), the resource reservation management device comprising:
a reservation setting unit, including one or more processors, configured to accept a reservation request including a usage condition of the plurality of resources from a user terminal and set a usage reservation according to the usage condition to a first resource predetermined in the resource sharing system (paragraphs [0087]-[0089], Figs. 11 and 12 and associated text; page 19-21); and
a reservation changing unit, including one or more processors, configured to re-set the usage reservation to a second resource being different from the first resource in the resource sharing system when the first resource predetermined becomes unavailable (paragraphs [0124]-[0131], [0179] which teach another server is reserved when reservation is not available, i.e., re-reservation).
Masahiro does not teach wherein when a resource capacity of the second resource is insufficient for the usage reservation to be re-set, the reservation changing unit changes the usage condition and then re-sets the usage reservation to the second resource.
However, Yusuke teaches a resource management system for reserving servers to reserve servers by inputting a maximum number, a minimum number, a reservation time, and a reservation server requirement at the maximum number and minimum number of servers to be reserved. In a case where the number of servers is not ensured, a pointer is shown to which reservation should be changed, and a reservation condition is re-input to make a reservation (paragraphs [0035]-[0068]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Yusuke to the system of Masahiro, because Yusuke teaches a method to readjust the resource requirement so to reduce the rejection of reservations, thus, would improve the performance of the system and the satisfaction of the user.

As to claim 3, Masahiro as modified by Yusuke teaches wherein the reservation request includes a lower limit usage condition applied when the usage reservation according the usage condition cannot be set, and the reservation changing unit changes the usage condition based on the lower limit usage condition and then re-sets the usage reservation to the second resource (see Yusuke; paragraphs [0035]-[0068]).

As to claim 5, when changing the usage condition to maximize a number of a plurality of usage reservations which are executable, what algorithm should be adopted by a person skill in the art is merely a design matter which could have been appropriately selected by a person skill in the art.

As to claim 8, it is the same as the device claim 1 above except this is a method claim, and therefore is also rejected under the same ground of rejection.

As to claim 10, see rejection of claim 3 above.

As to claim 12, see rejection of claim 5 above.

Claim(s) 2, 6, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al. (JP 2004302918 A – cited in the IDS) in view of Yusuke et al. (JP 2005234537 A – cited in the IDS) further in view of Masayasu et al. (JP 2003203126 A – cited in the IDS).

As to claims 2 and 6, Masahiro as modified by Yusuke does not teach wherein the reservation changing unit makes a notification including a proposed change of the usage condition to the user terminal, changes the usage condition according the proposed change when obtaining information of an approval of the proposed change from the user terminal, and then re-sets the usage reservation to the second resource.
However, Masayasu teaches (abstract, paragraphs [0038], [0042], [0110]-[0111]) that it is a well-known technique for a person skill in the art to change a condition to present draft to a user, and to check the user’s configuration when all the conditions required by the user are not satisfied.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Masayasu to the system of Masahiro because when apply the teaching as set forth above, the method will increase customer’s degree of satisfaction when using the system.

As to claims 9 and 13, see rejections of claims 2 and 6 above, respectively.

Claim(s) 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al. (JP 2004302918 A – cited in the IDS) in view of Yusuke et al. (JP 2005234537 A – cited in the IDS) further in view of Junichi (JP 2015166959 A – cited in the IDS)

As to claims 4 and 11, Masayasu teaches wherein the usage condition includes a plurality of items (paragraphs [0087]-[0089]).
Masayasu does not teach the reservation request includes priorities for the plurality of items, and the reservation changing unit changes the usage condition such that an item of the plurality of items with a higher priority has a less change from the usage condition included in the reservation request.
However, Junichi teaches setting a priority condition for resource allocation when allocating resources is a well-known technique for a person skill in the art (paragraph [0046]-[0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching Junichi to the system of Masayasu, and when the teaching is applied, an item of the plurality of items with a higher priority has a less change from the usage condition included in the reservation request.

Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masahiro et al. (JP 2004302918 A – cited in the IDS) in view of Yusuke et al. (JP 2005234537 A – cited in the IDS) further in view of Kusaka et al. (JP 2002163241 A – cited in the IDS).

As to claims 7 and 14, Masahiro does not teach suspending accepting a new instance of the reservation request while the re-setting the usage reservation.
However, Kusaka teaches (paragraphs [0004]-[0005] and [0050]) that to stop acceptance of a new service request when changing the number of servers is a well-known art for a person skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Kusaka to the system of Masahiro because Kusaka teaches a method that allows a reservation to be create successfully.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boss et al. (US 2018/0039525 A1) teaches a method for resource substitution and reallocation in a virtual computing environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
June 17, 2022